Exhibit 10.5
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
     FOURTH AMENDMENT dated as of December 18, 2008 (this “Amendment”) to
EMPLOYMENT AGREEMENT dated as of February 6, 2003, as amended (the “Agreement”)
by and between TRW Automotive Inc. (the “Company”), TRW Limited (“Limited”) and
John C. Plant (“Executive”).
     WHEREAS, in order to (i) bring the Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986 and the Treasury Regulations
and related guidance promulgated thereunder and (ii) reflect certain changes to
Executive’s supplemental retirement benefit arrangements (including, without
limitation, Executive’s agreement to forgo his rights under the Company’s
Executive Supplemental Retirement Plan in exchange for the contingent payment
described below under the Employee Trust (as defined below) and certain
additional supplemental retirement benefit accrual opportunities and incentives
as set forth under the 2009 SERP (as defined below), Executive, Limited and
Company desire to amend the Agreement as set forth below.
     In consideration of the premises and mutual covenants herein, the parties
agree as follows:
     1. Defined Terms. Capitalized terms used herein but not defined shall have
the meanings assigned to them in the Agreement.
     2. Amendment to Section 4 of the Agreement. The last sentence of Section 4
of the Agreement is amended in its entirety, effective January 1, 2009, to read
as follows:
“Any Annual Bonus declared by the Company shall be paid by Limited to Executive
in the calendar year following the year to which it relates, as soon as
administratively practicable following the determination of the Annual Bonus,
but in no event later than March 15th of the calendar year following the year to
which the Annual Bonus relates.”
     3. Amendment to Sections 5(a) and 6 of the Agreement. Sections 5(a) and 6
of the Agreement are each amended, effective January 1, 2009, by adding the
following new sentence to the end thereof:
“To the extent any reimbursement or in-kind benefit provided herein is
includable in Executive’s income, any such reimbursements or benefits shall be
paid promptly to Executive in accordance with past practice (if any), but in no
event later than December 31st of the year following the year in which Executive
incurs the expense, and the amount of any reimbursement or in-kind benefit
provided in one year shall not affect the amount of any such reimbursement or
benefit provided in a subsequent year.”
     4. Amendment to Section 5.c. of the Agreement. Section 5.c. of the
Agreement is amended, effective January 1, 2009, by adding the following to the
end thereof:
Notwithstanding the foregoing, the Company, Limited and Executive hereby agree
to terminate the Nonqualified Plan initially established pursuant to this
Section 5.c. (i.e., the TRW Automotive Inc. Executive Supplemental Retirement
Plan, as amended) and the Company shall contribute to the Employee Trust (as
defined below) a lump sum payment of $19,436,710 on January 2, 2009 in full
satisfaction of Executive’s rights under the Nonqualified Plan as of such date,



--------------------------------------------------------------------------------



 



2

provided that Executive has not terminated employment with the Company or
Limited prior to January 1, 2009. The Company has established the John C. Plant
2009 Supplemental Retirement Plan (the “2009 SERP”) as a replacement to the
Nonqualified Plan for purposes of Executive’s supplemental retirement benefit
accruals from and after January 1, 2009. Effective as of January 1, 2009, all
references in the Agreement to the “Nonqualified Plan” shall be deemed to refer
to the 2009 SERP, and Executive’s rights to receive benefits thereunder shall be
subject to the terms set forth in the 2009 SERP. As used herein, the “Employee
Trust” means a funded “secular” trust created for the benefit of Executive,
pursuant to which Executive shall be entitled to receive the amounts contributed
to such trust together with earnings (positive or negative) thereon payable
immediately in a single lump sum on the earlier of (i) December 31, 2010 or (ii)
the Early Vesting Date (as defined below), in each case, subject to Executive’s
continued employment with the Company and Limited through such dates (such
earlier date, the “Trust Payment Date”). As used herein, the “Early Vesting
Date” means the earliest to occur of (i) Executive’s termination of employment
by the Company or Limited without Cause, (ii) Executive’s termination of
employment for Good Reason, (iii) Executive’s termination of employment due to
death or Disability or (iv) the first day of any Window Period. In the event
that Executive voluntarily terminates employment with the Company (other than
for Good Reason or upon commencement of a Window Period) or is terminated by the
Company or Limited for Cause, in each case, prior to the Trust Payment Date,
Executive shall forfeit all rights under the Employee Trust and the amounts held
in the Employee Trust at such time shall immediately revert to the Company
without any payment of consideration to Executive. For so long as amounts are
held in the Employee Trust, the trust agreement governing such Employee Trust
shall require the Company to pay the relevant trustee fees and trust expenses,
and shall require taxes on trust income to be paid out of trust assets. On the
Trust Payment Date, either (i) the Company shall pay to Executive an additional
amount or (ii) a portion of the Employee Trust assets shall revert to the
Company rather than being paid to Executive, such that after application of
clause (i) or (ii) of this sentence (whichever is applicable) Executive is in
the same net after tax position (taking into account only U.S. federal income
tax, social security and Medicare taxes (collectively, “US Taxes”)) as he would
be if the applicable rates for US Taxes on the Trust Payment Date were as in
effect on December 31, 2008.
     5. Amendment to Section 7.c.(iii)(E) of the Agreement. Section 7.c.(iii)(E)
of the Agreement shall be amended, effective January 1, 2009, to read in its
entirety as follows:
the “Supplemental Retirement Benefit” as defined under the 2009 SERP, to be paid
at the times and subject to the terms as set forth therein (the “Supplemental
Retirement Benefit”).
     6. Amendment to Section 7.c.(iv) of the Agreement. Section 7.c.(iv) of the
Agreement shall be amended, effective January 1, 2009, by adding the following
new sentence to the end thereof:
“Notwithstanding anything to the contrary herein, in the event the Change in
Control occurs within the first six (6) months following Executive’s separation
from service, payment of the amounts described in (x) and (y) shall not be paid
until the six-month anniversary of the date of Executive’s separation from
service in accordance with the requirements of Section 7.g.”



--------------------------------------------------------------------------------



 



3

     7. Amendment to Section 7.d.(ii) of the Agreement. The first sentence of
Section 7.d.(ii) of the Agreement shall be amended, effective January 1, 2009,
by eliminating subsection (C) and adding the following subsections (C) and
(D) to the end thereof:
     “(C) any “person” or “group” (as defined above) other than AI or its
Affiliates (as defined below) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition of such person or
group) ownership of stock of Holdings or the Company possessing 30 percent or
more of the total voting power of the stock of Holdings or the Company, as
applicable, or
     (D) a majority of the members of the Board of Directors of Holdings (the
“Holdings Board”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Holdings Board, as it was constituted at the beginning of such 12-month period.”
     8. Amendment to Section 7.d.(iii)(B) and Section 7.d.(iv)(B) of the
Agreement. Section 7.d.(iii)(B) and Section 7.d.(iv)(B) of the Agreement shall
be amended, effective January 1, 2009, by replacing the phrase “as soon as
practicable, but in no event later than ten (10) business days, following such
termination of employment” with the phase “following such termination of
employment in accordance with Section 7.g. below”.
     9. Addition of Section 7.g. of the Agreement. Section 7 of the Agreement
shall be amended by adding, effective January 1, 2009, the following new
subsection g. to the end thereof:
“g. In order to comply with Section 409A of the Internal Revenue Code of 1986
(the “Code”) and the Treasury Regulations and related guidance promulgated
thereunder (collectively referred to herein as “Section 409A”), the following
provisions shall apply:
(i) For purposes of Section 7 of this Agreement, a termination of employment
means a “separation from service” as defined by Section 409A.
(ii) (A) Subject to Section 7.h. below, all payments due under Sections 7.c.
through d. (other than the Permitted Items, as defined by Section 7.g.(ii)(B))
shall be delayed for a period of six (6) months following Executive’s separation
from service. The amounts that otherwise would be payable under such provisions
during this six (6) month period, but for the first sentence hereof, shall be
accumulated and paid to Executive in a lump sum on the six-month anniversary of
the date of Executive’s separation from service (or the first business day
thereafter, if such anniversary date is not a business day). Any remaining
installments or lump sum payments payable hereunder shall continue or otherwise
be made as specified in the applicable provisions of this Agreement.
     (B) All amounts to be provided to Executive under Sections 7.c. through d.
shall be subject to the six (6) month delay in payment



--------------------------------------------------------------------------------



 



4

described in Section 7.g.(ii)(A) above, other than the following (collectively,
the “Permitted Items”):
     (1) The Accrued Rights.
     (2) Any Pro Rata Bonus.
     (3) Any benefits continued hereunder for medical, dental, life insurance
and disability benefits following Executive’s separation from service that are
excludable from income.
     (4) Expenses or benefits that are includable in income to the extent such
amounts do not exceed the limit in effect under Code Section 402(g) ($15,500 for
2008) for the year in which Executive’s separation from service occurs.
Accordingly, the Permitted Items may be paid or provided to Executive during the
first six months following separation from service in accordance with the
payment provisions of this Agreement.
(iii) To the extent any reimbursement for an expense or in-kind benefit incurred
prior to separation from service is includable in Executive’s income, such
reimbursements shall be paid promptly to Executive in accordance with past
practice, but in no event later than December 31st of the year following the
year in which Executive incurs the expense, and the amount of any reimbursement
or in-kind benefit provided in one year shall not affect the amount of any such
reimbursement or benefit provided in a subsequent year.”
     10. Addition of Section 7.h. to the Agreement. Section 7 of the Agreement
shall be amended by adding, effective January 1, 2009, the following new
subsection h. to the end thereof:
“h. Amounts otherwise payable under Sections 7.c., 7.d. and 11 that are delayed
for a period of six (6) months following Executive’s separation from service in
accordance with Section 7.g. shall be contributed by Limited or the Company, as
applicable, to a grantor trust established by the Company with an independent
trustee immediately following the occurrence of all events giving rise to
Executive’s entitlement to such amounts. The costs and fees associated with
establishing and maintaining such grantor trust shall be borne by the Company.
The amounts held in trust shall be invested in a stable value fund or other
similar investment vehicle, which seeks to preserve principal while earning
interest income. The investment vehicle shall be selected by an independent
investment manager appointed by the Company. The interest income realized shall
be included in and paid to Executive as and when Executive’s severance payments
under this Section 7 are made.”
     11. Addition of Section 11.e. to the Agreement. Section 11 of the Agreement
is amended, effective January 1, 2009, by adding the following new subsection e.
to the end thereof:



--------------------------------------------------------------------------------



 



5

“e. Notwithstanding anything to the contrary herein, any Gross-Up Payment
payable under this Section 11 to Executive shall be delayed for a period of six
(6) months following Executive’s separation from service and paid pursuant to
Section 7.g., subject to Section 7.h.”
     12. Amendment to Section 12.j. of the Agreement. Section 12.j. of the
Agreement is amended, effective January 1, 2009, by adding the following new
sentence to the end thereof:
“To the extent any reimbursement provided herein is includable in Executive’s
income, any such reimbursement shall be paid promptly to Executive, but in no
event later than December 31st of the year following the year in which
Executive’s right to such reimbursement is established hereunder, and the amount
of any reimbursement provided in one year shall not affect the amount of any
such reimbursement provided in a subsequent year.”
     13. No Other Amendments; Effectiveness. Except as set forth in this
Amendment, the Agreement is ratified and confirmed in all respects. This
Amendment shall be effective as of the date hereof, except that provisions which
expressly set forth a later effective date shall become effective on such later
date.
     14. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
     15. Counterparts. This Amendment may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------



 



6

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the day and year first above written.

                  TRW Automotive Inc.            
 
               
By:
  /s/ Neil E. Marchuk       /s/ John C. Plant    
 
               
Name:
  Neil E. Marchuk       John C. Plant    
Title:
  Executive Vice President,            
 
  Human Resources            
 
                TRW Limited            
 
               
By:
  /s/ Neil E. Marchuk            
 
               
Name:
  Neil E. Marchuk            
Title:
  Attorney-in-Fact            

